Citation Nr: 0500113	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-36 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include bunions.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a chronic 
breast disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Although the RO denied reopening the veteran's service 
connection claims for a bilateral foot disability and for a 
sinus disorder, these disorders were previously denied in a 
July 2000 Board decision as not well grounded.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law.  Among 
other things, the VCAA eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
also provided that under certain circumstances claims that 
had been denied as not well grounded and became final during 
the period from July 14, 1999, to November 9, 2000, may be 
re-adjudicated as if the denial had not been made.  
Therefore, the Board finds these claims must be adjudicated 
de novo and the issues on appeal have been re-characterized, 
accordingly, as provided on the title page of this decision.

The issues of entitlement to service connection for a 
bilateral foot disability, a sinus disorder, an acquired 
psychiatric disorder, to include PTSD, and a chronic breast 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  In a July 2000 decision the Board denied reopening the 
veteran's claim for entitlement to service connection for a 
chronic breast disorder, essentially based upon a finding 
that the evidence did not demonstrate a present breast 
disorder.

2.  Evidence added to the record since the July 2000 decision 
includes new evidence demonstrating a breast disorder was 
manifest in April 1999 and thus bears directly and 
substantially upon the specific matter under consideration; 
the new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and a claim of 
entitlement to service connection for a chronic breast 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, there has been a significant recent change in 
VA law.  The VCAA became law on November 9, 2000, and 
regulations implementing that law have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
duty to assist provisions of the VCAA do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  

Regulations implementing the VCAA also include a new 
definition of new and material evidence; however, that 
provision applies only to petitions to reopen filed on or 
after August 29, 2001.  The veteran submitted her request to 
reopen the service connection claim for a chronic breast 
disorder in correspondence received by the RO in 
January 2001; therefore, her request must be considered under 
the version of 38 C.F.R. § 3.156(a) effective for claims 
filed before August 29, 2001.  

VA law effective at that time provided that under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
meant evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must have 
been neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must have been "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a July 2000 decision the Board denied reopening the 
veteran's claim for entitlement to service connection for a 
chronic breast disorder.  That denial was essentially based 
upon a finding that the evidence did not demonstrate a 
present breast disorder.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  

The Board finds that a private radiology consultation dated 
in April 1999 demonstrates a present breast disorder and is 
new evidence that bears directly and substantially upon the 
specific matter under consideration.  It is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  As this evidence was not of record at 
the time of the last final decision and as it addresses 
directly the basis for the prior denial of the veteran's 
claim, it is "new and material" and the claim must be 
reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits of the 
claim.  Therefore, the issue is addressed in the remand 
section of this decision.


ORDER

The claim for entitlement to service connection for a chronic 
breast disorder is reopened.


REMAND

A review of the record shows the veteran was notified of the 
provisions of the VCAA and how it applied to her PTSD claim, 
but does not show she has been adequately notified of the 
VCAA as to her claims for entitlement to service connection 
for a bilateral foot disability, a sinus disorder, and a 
chronic breast disorder.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The Board also finds the 
claims for entitlement to service connection for a bilateral 
foot disability and a sinus disorder must be adjudicated de 
novo according to the provisions of the VCAA.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

VA regulations also provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2003).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the DSM-IV as the governing 
criteria for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In this case, the evidence of record includes VA medical 
reports dated in July and November 2000 providing a diagnosis 
of PTSD and indicating a history of a sexual assault during 
active service.  The record indicates, however, that service 
connection was denied because the veteran's claimed stressor 
of having experienced anxiety and stress associated with her 
military duties as an air traffic controller did not "meet 
the criteria for a traumatic experience."  The October 2003 
statement of the case noted medical records also indicated 
reports of sexual trauma during service had been provided 
without specific details.  

The Board notes that in her personal hearing testimony in 
April 2004 the veteran provided additional specific 
information concerning stressor events during active service.  
She stated she had experienced a nervous breakdown in 1978 
after locating and directing a fleet of helicopters lost in a 
storm to safety.  The Board finds this event, to the extent 
that it shows the veteran's directed a fleet of helicopters 
lost in a storm to safety, is considered verified because it 
is consistent with the circumstances of her duties during 
service.  As the Court in Cohen has held that the sufficiency 
of a stressor event was a clinical determination for an 
examining mental health professional, the Board finds an 
additional examination by a neuropsychiatric physician is 
required.

The Board also notes that the veteran provided additional 
stressor information at her personal hearing including that 
during service in Germany she witnessed the apparent death of 
a motorcyclist in an accident involving a tank.  She also 
provided details concerning claimed sexual assaults related 
to service including an incident prior to enlistment and an 
incident involving a sexual relationship with an officer.  
Therefore, the Board finds additional development concerning 
verification of these specific events is required prior to 
appellate review.

In addition, although service medical records pertinent to 
the veteran's claims are unavailable and previous efforts to 
obtain alternative records have been unsuccessful, the Board 
finds her testimony as to having undergone a breast biopsy in 
1977 is credible for the purpose of establishing this as an 
event occurring during active service.  Post-service medical 
records consistently record this event as having occurred and 
a corroborating statement was received from the veteran's 
mother in May 1994.  In light of the evidence of a present 
breast disorder in April 1999 and credible evidence of the 
veteran having undergone a left breast biopsy in 1977, the 
Board finds an additional medical opinion is required for an 
adequate determination.

The Board further finds that documents of record show the 
veteran is receiving Social Security Administration (SSA) 
disability benefits.  Any pertinent evidence associated with 
her SSA disability claim must be obtained to assist the 
veteran in supporting her claims.  Therefore, these matters 
must be remanded for further development.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues of entitlement 
to service connection for a bilateral 
foot disability, a sinus disorder, and a 
chronic breast disorder.  This includes 
notifying the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate these 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) to request or tell the claimant to 
provide any evidence in her possession 
that pertains to the claims.  

2.  The RO must adjudicate de novo the 
issues of entitlement to service 
connection for a bilateral foot 
disability and a sinus disorder, with 
consideration of all applicable laws and 
regulations.  If the benefits sought 
remain denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.

3.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.

4.  The RO should inform the veteran that 
with regard to her claim of an in-service 
personal assault, evidence from sources 
other than service records may 
corroborate her account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

5.  The RO should attempt to verify the 
veteran's claimed stressor events which 
she described at the April 2004 hearing 
and make specific determinations, based 
on the complete record, as to which 
specific stressor events (in addition to 
the reported incident of the veteran's 
having directed a fleet of helicopters 
lost in a storm to safety) have been 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.  The veteran should be notified 
of these determinations and afforded the 
opportunity to respond.

6.  The veteran should be scheduled for 
appropriate examinations for opinions as 
to (1) whether it is as likely as not 
that she has a psychiatric disorder 
related to a verified event in service 
and (2) whether it is as likely as not 
that she has a chronic breast disorder 
that was incurred in or aggravated by 
active service.  The claims folder must 
be available to, and reviewed by, the 
examiners.  The psychiatric examiner 
should be informed of the verified 
stressors, including the veteran's 
account of directing a fleet of 
helicopters lost in a storm to safety, 
and the other examiner should be informed 
that the veteran has established that she 
underwent a breast biopsy during service 
in 1977.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the remaining issues 
on appeal.  All applicable laws and 
regulations must be considered.  If the 
benefits sought remain denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


